United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 16, 2003

                        FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                   Clerk


                   No. 02-40401 c/w No. 02-40455
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FREDY ALBERTO AYALA,

                                     Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Southern District of Texas
                        USDC No. B-99-CR-9-1
                        --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Fredy

Alberto Ayala on appeal has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Ayala has received a copy of counsel’s motion but has

not filed a response.   Our independent review of the brief and

the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is granted, counsel is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40401
                               -2-

excused from further responsibilities, and the appeal is

dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.